Exhibit 10.1

 

31 May 2006

 

TRANSITIONAL SERVICES AGREEMENT

 

relating to Travelex Money Transfer Limited

 

(1)    TRAVELEX LIMITED

 

(2)    TRAVELEX MONEY TRANSFER LIMITED

 

(3)    COINSTAR, INC.

   LOGO [g98847img001.jpg]



--------------------------------------------------------------------------------

Contents

 

Clause

   Page

1.

   DEFINITIONS AND INTERPRETATION    1

2.

   SERVICES    5

3.

   ASSISTANCE BY THE COMPANY AND BUYER    6

4.

   PAYMENT OF FEES    7

5.

   TERM    9

6.

   OPERATION OF THE OVERSEAS BUSINESS    10

7.

   BRANDING AND TRADE MARKS    10

8.

   FORCE MAJEURE    11

9.

   CONFIDENTIALITY    11

10.

   LIMITATION OF LIABILITY    12

11.

   SEVERANCE    12

12.

   ASSIGNMENT AND SUBCONTRACTING    13

13.

   NOTICES    13

14.

   THIRD PARTY RIGHTS    14

15.

   WAIVER    14

16.

   CUMULATIVE RIGHTS    14

17.

   COUNTERPARTS    14

18.

   ENTIRE AGREEMENT    15

19.

   GOVERNING LAW AND JURISDICTION    15

SCHEDULE 1

      SERVICES       Part 1: Employment and Payroll Services    16    Part 2: IT
Services    18    Part 3: Telephone Services    20    Part 4: Call Centre
Services    21    Part 5: Office Facilities    23    Part 6: Other Services   
26

SCHEDULE 2

      OVERSEAS BUSINESSES    27

APPENDIX 1

      PRO FORMA COST SCHEDULE    1

APPENDIX 2

      IT HELPDESK SERVICE LEVELS    1



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 31 May 2006

BETWEEN:

 

(1) TRAVELEX LIMITED a company incorporated in England and Wales (registered
number 4001915) whose registered office is at 65 Kingsway, London WC2B 6TB (the
“Seller”);

 

(2) TRAVELEX MONEY TRANSFER LIMITED a company incorporated in England and Wales
(registered number 04731221) whose registered office is at 65 Kingsway, London
WC2B 6TB (the “Company”); and

 

(3) COINSTAR, INC. a company incorporated in the state of Delaware, United
States of America whose principal place of business is at 1800 114th Avenue, SE
Bellevue, Washington 98004, USA (the “Buyer).

RECITALS:

 

(A) Under an agreement dated 30 April 2006 (the “Share Sale Agreement”), the
Buyer agreed to buy from the Seller the entire issued share capital of the
Company.

 

(B) Before completion of the Share Sale Agreement, the Seller and/or certain
members of the Seller’s Group (as defined in the Share Sale Agreement) provided
certain services to the Company. The parties intend that the Seller and/or the
relevant member of the Seller’s Group should provide certain services to the
Buyer and the Company after completion of the Share Sale Agreement upon the
terms of this Agreement.

IT IS AGREED as follows:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement, the following words and expressions shall have the
following meanings unless the context requires otherwise:

 

“Australian Business”

   the business of offering consumer (person to person) remittance services
carried on by Travelex Australia in Australia and New Zealand as at the date of
this Agreement and operated under the Travelex Money Transfer brand (excluding,
for the avoidance of doubt, any business carried on by Travelex Australia in
Australia and New Zealand as agent but not as principal);

“Australian End Date”

   the earlier of:   

(a)    the first anniversary of Completion;

  

(b)     the termination of the master agency agreement between the Company and
Travelex Australia in relation to the Australian Business;

 

1



--------------------------------------------------------------------------------

  

(c)    such other date before the end of the Term as the parties may agree;

“Banque Travelex”

   Banque Travelex S.A.;

“Business”

   the business of offering consumer (person to person) remittance services
carried on by the Group Companies as at the date of this Agreement but
excluding, for the avoidance of doubt:   

(a)     the commercial/corporate foreign exchange businesses of the Seller
and/or any other member of the Seller’s Group, including the business of
offering bank to bank wires, travellers’ cheques, drafts and prepaid cards; and

  

(b)     the business of offering money transfer services carried on by the
Seller and/or any other member of the Seller’s Group as agent but not as
principal, whether through foreign exchange bureaux or otherwise;

“Employees”

   those employees of the Company and the employees of Travelex Money Transfer
(Hong Kong) Limited;

“End Date”

   the French End Date, the Italian End Date, the US End Date or the Australian
End Date (as the case may be);

“Fee”

   any fee payable under clause 4.1;

“Force Majeure Event”

   an act of god, war or terrorist activity, riot, civil commotion, malicious
damage, accident, fire, flood, storm, mechanical breakdown, disruption of
utility services, or a strike or other industrial action and any other event
beyond the reasonable control of the Seller;

“French Business”

   has the meaning given in the Share Sale Agreement;

 

2



--------------------------------------------------------------------------------

“French End Date”

   the earlier of:   

(a)    the first anniversary of Completion;

  

(b)    the date on which the French Condition is satisfied; or

  

(c)     such other date before the end of the Term as the Seller and the Buyer
may agree in writing;

“Group Companies”

   has the meaning given in the Share Sale Agreement;

“Hong Kong Premises”

   2210 Level 22 Tower 1 Millenium City, Kouloan, Hong Kong;

“Italian Business”

   the business of offering consumer (person to person) remittance services
carried on by Travelex Italia as at the date of this Agreement and operated
under the Travelex Money Transfer brand (excluding, for the avoidance of doubt,
any business carried on by Travelex Italia as agent but not as principal) to be
transferred to the Company in accordance with clause 4 of the Share Sale
Agreement on the Company being granted a licence under article 106 of the
Consolidated Banking law of Italy by the Ufficio Italiano dei Cambio;

“Italian End Date”

   the earlier of:   

(a)    the first anniversary of Completion;

  

(b)    the date on which the Italian Condition is satisfied; or

  

(c)     such other date before the end of the Term as the Seller and the Buyer
may agree in writing;

“London Premises”

   that part of 65 Kingsway, London, WC2B 6TB as is currently occupied by the
Company;

“Losses”

   in relation to any matter, all liabilities, losses, claims, costs and
expenses relating to that matter;

 

3



--------------------------------------------------------------------------------

“Other Agreements”

   the agreements listed in schedule 5;

“Overseas Business”

   the French Business, the Italian Business and the Australian Business;

“Peterborough Site”

   the offices of the Seller at Worldwide House, Thorpe Wood, Peterborough, PE3
6XB, United Kingdom;

“Premises”

   the London Premises and the Hong Kong Premises;

“Relevant Period”

   the period commencing on the date of this Agreement and ending on the
relevant End Date;

“Retail Locations”

   the retail locations operated by the Company or by the Buyer providing money
transfer services as at 30 June 2007;

“Services”

   the services to be provided under this Agreement as listed and upon the terms
and conditions set out in schedule 1;

“TCSI”

   Travelex Currency Services, Inc.;

“Term”

   the term of this Agreement as set out in clause 5;

“Trade Mark Agreement”

   the trade mark agreement in the agreed form to be entered into between
Travellers Exchange Corporation Limited and the Company on the date of this
Agreement;

“TMT Hardware”

   the information technology, network and peripheral equipment owned by the
Group Companies stored at the Peterborough Site;

“TMT Website”

   www.tmtmoney.com;

“Travelex Australia”

   Travelex Limited, a subsidiary of the Seller incorporated in Australia;

“Travelex Italia”

   Travelex Italia Limited;

“US Business”

   the business of offering consumer (person to person) remittance services
carried on by TCSI as at the date of this Agreement and operated under the
Travelex Money Transfer brand

 

4



--------------------------------------------------------------------------------

   (excluding, for the avoidance of doubt, any business carried on by TCSI as
agent but not as principal);

“US End Date”

   the earlier of:   

(a)    the date on which the US Condition is satisfied; or

  

(b)     such other date before the end of the Term as the Seller and the Buyer
may agree in writing; and

“VAT”

   value added tax and any similar taxes in any jurisdiction other than the
United Kingdom.

 

1.2 In this Agreement, unless the context requires otherwise:

 

  1.2.1   any reference to the parties or a recital, clause or schedule is to
the parties or the relevant recital, clause or schedule of or to this Agreement,
and any reference in a schedule to a paragraph is to a paragraph of that
schedule or, where relevant, that part of the schedule;

 

  1.2.2   the clause headings are included for convenience only and shall not
affect the interpretation of this Agreement;

 

  1.2.3   use of the singular includes the plural and vice versa; and

 

  1.2.4   capitalised terms used and not defined in this Agreement shall have
the same meaning as ascribed to them in the Share Sale Agreement.

 

1.3 The schedules and recitals form part of this Agreement and shall have effect
as if set out in full in the body of this Agreement, and any reference to this
Agreement includes the schedules and recitals.

 

2. SERVICES

 

2.1 During the Term or for any shorter period specified in schedule 1 in
relation to any Service, the Seller shall provide the Services (or shall procure
that the relevant member of the Seller’s Group shall provide any relevant
Services) to the Company and the Buyer, or where requested by the Company or the
Buyer, to another Group Company, subject always to clause 5.1.

 

2.2 The Seller shall provide the Services with reasonable skill and care and in
accordance with any service level agreements entered into between the parties
from time to time in relation to the Services.

 

5



--------------------------------------------------------------------------------

2.3 To the extent that:

 

  2.3.1   any employees, services and any other assets of the Seller or any
other member of the Seller’s Group have been used by the Company or any Group
Company in connection with the Business in the 12 month period prior to the
Completion Date (as such term is defined in the Share Sale Agreement), but such
employees, services or relevant assets will not transfer to the Buyer pursuant
to the terms of the Share Sale Agreement (or any document to be entered into
pursuant to the terms of the Share Sale Agreement) (such employees, services and
assets being hereafter referred to collectively as “Non-Transferred Resources”);

 

  2.3.2   this Agreement, the Trade Mark Agreement or the Seller’s Group
Reorganisation Documents do not make specific reference to or provision for the
use by the Buyer, the Company or any Group Company of such Non-Transferred
Resources after the Completion Date; and

 

  2.3.3   the relevant Non-Transferred Resources have not been specifically
excluded from the terms of this Agreement, the Trade Mark Agreement or any
Seller’s Group Reorganisation Documents,

to the extent that the Buyer, the Company or any Group Company reasonably
require use of any Non-Transferred Resources following the Completion Date, the
Seller agrees that following a request from the Buyer and/or the Company for the
provision or supply of Non-Transferred Resources, it shall negotiate in good
faith with the Buyer or the Company as appropriate to agree the terms for the
provision of such Non-Transferred Resources to the Buyer, the Company or the
relevant Group Company.

 

2.4 The Seller shall (or shall procure that the relevant member of the Seller’s
Group shall) provide such Non-Transferred Resources as may be agreed on such
terms, for such period and for such fee as the parties may agree.

 

2.5 The Seller shall not unreasonably refuse to provide any Non-Transferred
Resources that may be requested by the Buyer or the Company pursuant to this
clause 2.

 

2.6 Where the parties agree that Non-Transferred Resources shall be provided in
accordance with the aforementioned procedure, such Non-Transferred Resources
shall thereafter be deemed to be “Services” for the purposes of this Agreement.

 

3. ASSISTANCE BY THE COMPANY AND BUYER

 

3.1

The Company and the Buyer shall as soon as reasonably practicable following a
demand from the Seller and at their own expense provide the Seller during the
Term with any information or assistance which the Seller may from time to time
reasonably require in order to enable the Seller to comply with its obligations
under this Agreement. The Seller shall have no liability to the Company and/or
Buyer in respect of any Losses the Company and/or Buyer may incur as a result of
the provision of any Services (or any failure to provide the Services) and which
arise out of or in connection with any inaccuracy or incompleteness in the
information which the Company and/or the Buyer

 

6



--------------------------------------------------------------------------------

 

supplies or any failure by the Company and/or the Buyer to supply any
information or assistance so required.

 

3.2 It is acknowledged that the Seller does not object to the solicitation by
the Company of the following employees: Jason Hanshaw; Vinay Vijayan; Sandip
Kulkarni; Seema Nair; Hermant Bhoir; Aditya Karnad; or Jayesh Ruperelia.

 

4. PAYMENT OF FEES

 

4.1 In consideration for the supply of the Services to the Buyer and the
Company, the Buyer shall pay or shall procure that the Company shall pay to the
Seller a fee (which is stated exclusive of any applicable VAT), calculated as
follows:

 

  4.1.1   in respect of those Services listed in paragraph 1 of part 1 of
schedule 1 in respect of employees of the Company, £167 per month;

 

  4.1.2   in respect of those Services listed in paragraph 1 of part 1 of
schedule 1 in respect of employees of Travelex Money Transfer (Hong Kong)
Limited and in respect of those Services listed in paragraph 4 of part 6 of
schedule 1, HK$667 per month;

 

  4.1.3   in respect of those Services listed in paragraph 3 of part 1 of
schedule 1, £500 per month;

 

  4.1.4   in respect of those Services listed in paragraph 1 of part 2 of
schedule 1:

 

  4.1.4.1   a fixed fee of €48,897 per month;

 

  4.1.4.2   to the extent that the Company requests the services of any IT staff
of the Seller to undertake any additional Services under paragraph 1.2 of part 2
of schedule 1, a daily fee of €297 per day per employee;

 

  4.1.5   in respect of those Services listed in paragraph 2 of part 2 of
schedule 1, £500 per Employee per month;

 

  4.1.6   in respect of those Services listed in part 4 of schedule 1:

 

  4.1.6.1   a fixed fee of £2,500 per month;

 

  4.1.6.2   a fee in respect of each telephone call received by the Call Centre
of £2 per call;

 

  4.1.6.3   an additional fee of £3,900 per month in respect of the cost of
three full time employees providing the Services listed in part 4 of schedule 1;

 

  4.1.7  

in respect of use of the London Premises and related Services listed in part 5
of schedule 1, £22,932 per month, save that to the extent that the cost of

 

7



--------------------------------------------------------------------------------

 

providing such Services is different to the Fee, the Fee shall be adjusted
appropriately;

 

  4.1.8   in respect of provision of one car parking space in London as listed
in part 5 of schedule 1, at the cost per month charged by the provider of the
space;

 

  4.1.9   in respect of the Hong Kong Premises and the related Services listed
in part 5 of schedule 1, HK$19,706 per month save that to the extent that the
cost of providing such Services is different to the Fee, the Fee shall be
adjusted appropriately;

 

  4.1.10   in respect of those Services listed in paragraph 1 of part 6 of
schedule 1, £250 per month; and

 

  4.1.11   in respect of those Services listed in paragraph 2 of part 6 of
schedule 1, £5,000 per internal audit.

 

4.2 Each Fee in respect of which a monthly charge is payable shall be pro-rated
on a daily basis in the event that the period in respect of which the relevant
Service is to be paid for begins or ends other than on the last day of a month.

 

4.3 Payments to be made by the Buyer to the Seller under this Agreement shall be
made in euros, pounds sterling or Hong Kong dollars (as set out in clause 4.1)
by telegraphic transfer of immediately available funds to such bank accounts of
the Seller or a member of the Seller’s Group of which the Seller gives the Buyer
at least 10 Business Days’ notice from time to time.

 

4.4 Each payment to be made by the Buyer under this Agreement shall be paid free
and clear of all deductions, withholdings, counterclaims or set-off of any kind
except for those required by law.

 

4.5 In addition to the Fees, the Buyer shall reimburse the Seller in accordance
with clause 4.6 for all reasonable costs and expenses (together with VAT if
applicable) reasonably incurred by the Seller in connection with providing the
Services provided that the Buyer is first given reasonable documentary evidence
that those expenses have been incurred.

 

4.6 The Buyer shall reimburse the Seller in respect of any costs incurred by the
Seller in terminating the employment of the three employees providing the call
centre services listed in part 4 of schedule 1 at the end of the Term, provided
that such costs are limited to the statutory or contractual redundancy payments
payable to such employees, the Buyer is first given reasonable documentary
evidence of such costs and the Seller shall attempt to redeploy such employees
within the Call Centre before terminating the employment of such employees.

 

4.7

The Seller shall invoice the Buyer on a monthly basis in arrears for the amount
of the Fees payable in respect of the previous month and any expenses incurred
by it during the previous month in accordance with clause 4.5 (in each case
together with VAT if applicable). The Seller shall supply with each invoice
reasonable documentary evidence of all costs and expenses included in that
invoice. The Buyer shall pay to the Seller in

 

8



--------------------------------------------------------------------------------

 

accordance with clause 4.3 the amounts specified in each such invoice (together
with VAT) within 30 days of the date of the invoice.

 

5. TERM

 

5.1 The Term shall begin on the date of this Agreement and, subject to clauses
5.2 and 8.2, shall continue for a period of 12 months and thereafter until
terminated by not less than one months’ prior written notice to be given by any
party to the others to expire at any time on or after the first anniversary of
the date of this Agreement. Notwithstanding the foregoing, the Buyer and the
Company may elect by notice to the Seller not to receive any of the Services
provided to them which are listed in any part of schedule 1 (or any paragraph of
any part of schedule 1) with effect from any date specified in the notice for
the purpose (not being later than the first anniversary of the date of this
Agreement and not being earlier than the date falling 30 days after the date of
the notice), and with effect from the date so specified, the Seller shall no
longer be obliged to supply those Services or the Buyer to pay for them, but
this Agreement shall otherwise continue in full force and effect.

 

5.2 Either the Seller or the Buyer may, by notice to the other, bring the Term
to an immediate end if:

 

  5.2.1   the other party fails to pay any sum payable under this Agreement or
the Trade Mark Agreement when due and does not remedy that failure on or before
the date falling 10 Business Days after the date of being asked to do so or is
otherwise in material breach of this Agreement or the Trade Mark Agreement and
(where that breach is remediable) has not remedied it on or before the date
falling 15 Business Days after the date of being asked to do so;

 

  5.2.2   the other party passes any resolution for voluntary winding-up (within
the meaning of section 84(2) Insolvency Act 1986) or is wound up by the court;

 

  5.2.3   the other party has a notice of intention to appoint an administrator
filed against it, or the other party is the subject of an administration order,
or an administrator is otherwise appointed over the other party;

 

  5.2.4   the other party makes any proposal under Part I Insolvency Act 1986
for a composition in satisfaction of its debts or a scheme of arrangement of its
affairs, under section 425 Companies Act 1985 for a compromise or arrangement
between it and its creditors or any class of them or makes any arrangement or
compromise with its creditors generally;

 

  5.2.5   the other party has a receiver, administrative receiver or manager
appointed over any of its assets;

 

  5.2.6   the other party is deemed unable to pay its debts within the meaning
of section 123(1)(a) Insolvency Act 1986;

 

9



--------------------------------------------------------------------------------

  5.2.7   all or any part of the security created by any mortgage, charge,
debenture or other security executed by the other party becomes enforceable and
the party in whose favour that security is granted takes steps to enforce it; or

 

  5.2.8   the other party is the subject of any occurrence analogous to those in
clauses 5.2.2 to 5.2.7 in any jurisdiction other than England and Wales.

References in this clause 5.2 to the “other party” are (in the context of a
notice given by the Seller) references to the Buyer or the Company, so that the
Seller may give notice under this clause 5.2 if any of the sub-clauses apply in
relation to the Buyer or the Company. References in this clause 5.2 to the
“other party” are (in the context of a notice given by the Buyer) references to
the Seller or any parent undertaking of the Seller, so that the Buyer may give
notice under this clause 5.2 if any of the sub-clauses apply in relation to the
Seller or any parent undertaking of the Seller.

 

5.3 The accrued rights of each party against the others at the end of the Term
shall survive the ending of the Term, however occasioned.

 

6. OPERATION OF THE OVERSEAS BUSINESS

 

6.1 Until the French End Date, the Seller shall procure that Banque Travelex
shall use all reasonable endeavours to operate the French Business in the
ordinary course.

 

6.2 Until the Italian End Date, the Seller shall procure that Travelex Italia
shall use all reasonable endeavours to operate the Italian Business in the
ordinary course.

 

6.3 Until the US End Date, the Seller shall procure that TCSI shall use all
reasonable endeavours to operate the US Business in the ordinary course.

 

6.4 If before the relevant End Date, the Seller or the Buyer becomes aware of
any fact or matter likely to give rise to a sustained and material effect on the
revenue or costs of the French Business, the Italian Business or the US Business
(as the case may be), the Seller and the Buyer shall meet to discuss such fact
or matter and the Seller shall use all reasonable endeavours, at its own cost,
to mitigate the effect of the relevant fact or matter to the extent that it is
within its reasonable control (or the reasonable control of Banque Travelex,
Travelex Italia or TCSI), provided that the aggregate costs incurred by the
Seller’s Group in compliance with this clause shall not exceed US$500,000.

 

6.5 The provisions in schedule 2 shall apply.

 

7. BRANDING AND TRADE MARKS

Notwithstanding any other provision of this Agreement, the Share Sale Agreement
or the Trade Mark Agreement, the Company and the Buyer shall procure that none
of the Retail Locations are branded with or operated under the name “Travelex”
on or after 30 June 2007.

 

10



--------------------------------------------------------------------------------

8. FORCE MAJEURE

 

8.1 If a Force Majeure Event occurs which prevents the Seller from, or delays it
in, performing any of its obligations under this Agreement, then:

 

  8.1.1   the Seller shall have no liability to the Company and/or the Buyer to
the extent that it is so prevented or delayed;

 

  8.1.2   as soon as reasonably possible after the Force Majeure Event occurs,
the Seller shall notify the Company and the Buyer of the occurrence of the Force
Majeure Event, the date when it occurred and its likely effect on the Seller’s
ability to perform its obligations under this Agreement;

 

  8.1.3   the Seller shall use all reasonable endeavours to mitigate the effects
of the Force Majeure Event upon the performance of its obligations under this
Agreement; and

 

  8.1.4   as soon as reasonably possible after the Force Majeure Event ends, the
Seller shall notify the Company and the Buyer in writing of the ending of the
Force Majeure Event.

 

8.2 If the Seller is prevented from or delayed in performing any of its
obligations under this Agreement by a Force Majeure Event for more than 30 days
after the Force Majeure Event occurs, the Buyer on behalf of itself and the
Company may bring the Term to an end with immediate effect by notice to the
Seller.

 

8.3 The Buyer shall not be obliged to make any payments to the Seller under the
terms of this Agreement in respect of any Services in respect of any period when
the Seller is prevented from providing such Services due to the occurrence of a
Force Majeure Event. The amount of the Fee shall be adjusted (pro-rated on a
daily basis) for any period of this Agreement where any of the Services are not
provided due to a Force Majeure Event.

 

9. CONFIDENTIALITY

 

9.1 No party may make any press release or other public announcement about this
Agreement or the transactions contemplated by it or disclose any of the terms of
this Agreement except with the consent of the other parties.

 

9.2 Clause 9.1 shall not apply to any disclosure made by a party to a member of
its Group or to its professional advisers, or to any announcement or disclosure
required by the laws of any relevant jurisdiction or by any competent regulatory
or governmental body or securities exchange in any relevant jurisdiction,
provided that the party required to make such an announcement or disclosure
shall first take all such steps as may be reasonable and practicable in the
circumstances to consult with the other party, and shall take into account its
reasonable comments.

 

9.3 Each party shall ensure that any member of its Group or professional adviser
to which it discloses information under clause 9.2 is made aware of the
obligations of confidentiality contained in this clause and complies with this
clause as if binding on it directly.

 

11



--------------------------------------------------------------------------------

10. LIMITATION OF LIABILITY

 

10.1 Nothing in this clause 10 shall limit the Seller’s liability for death or
personal injury or for fraud.

 

10.2 Save as provided in clause 10.3 and in any service level agreement entered
into between the parties in relation to the Services set out in part 2 of
schedule 1 from time to time, the aggregate liability of the Seller in respect
of any loss or damage suffered by the Buyer and the Company and arising out of
or in connection with this Agreement, whether in contract, tort (including
negligence) or for breach of statutory duty or in any other way, shall not
exceed the amount of the Fee actually paid by the Buyer to the Seller pursuant
to this Agreement.

 

10.3 Notwithstanding clause 10.2 but subject to the terms of any service level
agreement entered into between the parties in relation to the Services set out
in part 2 of schedule 1 from time to time, the aggregate liability of the Seller
in respect of any loss or damage suffered by the Buyer and the Company and
arising out of or in connection with the Services to be provided by the Seller
pursuant to part 2 of schedule 1, whether in contract, tort (including
negligence) or for breach of statutory duty or in any other way, shall not
exceed €50,000.

 

10.4 The Seller shall not be liable, in contract, tort (including negligence) or
for breach of statutory duty or in any other way for:

 

    10.4.1   any economic loss (including loss of revenues, profits, contracts,
business or anticipated savings); or

 

    10.4.2   any loss of goodwill or reputation; or

 

    10.4.3   any indirect or consequential losses,

in any case whether or not such losses were within the contemplation of the
parties at the date of this Agreement, suffered or incurred by the Buyer arising
out of or in connection with the Services to be provided by the Seller under
this Agreement.

 

10.5 Without limiting clause 5.3, this clause 10 shall continue to apply after
the Term has ended.

 

11. SEVERANCE

 

11.1 If any provision of this Agreement shall be found by any court or
administrative body of competent jurisdiction to be invalid or unenforceable,
such invalidity or unenforceability shall not affect the other provisions of
this Agreement which shall remain in full force and effect.

 

11.2 If any provision of this Agreement is so found to be invalid or
unenforceable but would be valid or enforceable if some part of the provision
were deleted, the provision in question shall apply with such modification(s) as
may be necessary to make it valid.

 

12



--------------------------------------------------------------------------------

12. ASSIGNMENT AND SUBCONTRACTING

 

12.1 Subject to clause 12.2, neither party may assign or otherwise dispose of
any of its rights under this Agreement, at law or in equity, including by way of
security or declaration of trust. Any purported assignment in breach of this
clause shall confer no rights on the purported assignee.

 

12.2 The Seller shall not subcontract its obligations under this Agreement
without the prior written consent of the Buyer (such consent not to be
unreasonably withheld or delayed), save in circumstances where the Seller’s
Group subcontracts the provision of such Services in relation to all or
substantially all the Seller’s Group.

 

13. NOTICES

 

13.1 Any notice, consent or other communication given under this Agreement shall
be in writing and in English and signed by or on behalf of the party giving it
and shall be delivered by hand or sent by prepaid recorded or special delivery
post (or prepaid international recorded airmail if sent internationally) or by
fax as follows (and, for the avoidance of doubt, may not be given by email):

to the Buyer:

 

For the attention of:

   General Counsel

Address:

   Coinstar Inc, PO Box 91258, Bellevue, WA 98009-9258

Facsimile number:

   425 943 8090

with a copy (which shall not constitute notice) to: the Buyer’s US Attorneys
(Ref: Lynn Hvalsoe).

to the Seller:

 

For the attention of:

   The Company Secretary

Address:

   Travelex Limited, 65 Kingsway, London, WC2B 6TB

Facsimile number:

   020 7400 4001

with a copy (which shall not constitute notice) by hand to the Seller’s
Solicitors at 90 High Holborn, London, WC1V 6XX (reference: SJH)

to the Company:

 

For the attention of:

   Mohit Davar

Address:

   Travelex Money Transfer Limited, 65 Kingsway, London, WC2B 6TB

Facsimile number:

   020 7400 4001

 

13



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to the Buyer (as set out above).

 

13.2 Either party may from time to time notify the other of any other person,
address or fax number for the receipt of notices or copy notices. Any such
change shall take effect five Business Days after notice of the change is
received or (if later) on the date (if any) specified in the notice as the date
on which the change is to take place.

 

13.3 Any notice, consent or communication given or made in accordance with
clause 13.1 and received after 5.30 p.m. on a Business Day, or on any day which
is not a Business Day, shall for the purposes of this Agreement be regarded as
received on the next Business Day.

 

13.4 The provisions of clause 13.1 shall not apply in relation to the service of
any process in any proceedings arising out of or in connection with this
Agreement.

 

14. THIRD PARTY RIGHTS

 

14.1 Subject to clause 14.2, except insofar as this Agreement expressly provides
that a third party may in his own right enforce a term of this Agreement, a
person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to rely upon or enforce any term of this
Agreement. This clause does not affect any right or remedy of a third party
which exists or is available apart from that Act.

 

14.2 Each of the Group Companies may rely upon or enforce any term of this
Agreement in respect of the Services provided to a Group Company in accordance
with the terms of this Agreement.

 

15. WAIVER

A failure to exercise or delay in exercising a right or remedy provided by this
Agreement or by law does not constitute a wavier of that or any other right or
remedy. A waiver of a breach of any term of this Agreement shall not constitute
a wavier of any other breach of this Agreement.

 

16. CUMULATIVE RIGHTS

The rights and remedies provided by this Agreement are cumulative and (except as
otherwise provided in this Agreement) are not exclusive of any rights or
remedies provided by law.

 

17. COUNTERPARTS

This Agreement may be executed in any number of counterparts and by the parties
to it on separate counterparts each one of which shall be an original but all of
which together shall constitute one and the same instrument, and shall not be
effective until each of the parties has executed at least one counterpart.

 

14



--------------------------------------------------------------------------------

18. ENTIRE AGREEMENT

This Agreement, the Trade Mark Agreement and the Share Sale Agreement
constitutes the entire agreement and understanding of the parties relating to
the subject matter of this Agreement and supersede any previous agreement
between the parties in connection with the supply of the Services to the Buyer
and the Company, and the Buyer acknowledges that save where expressly stated to
the contrary all implied warranties and obligations in relation to those
Services are excluded to the extent permitted by law. Each of the Buyer and the
Company irrevocably and unconditionally waives any right it may have to sue the
Seller in misrepresentation, or to rescind this Agreement, by reason of any
non-fraudulent misrepresentation made by or on behalf of the Seller in
connection with the provision of the Services.

 

19. GOVERNING LAW AND JURISDICTION

 

19.1 This Agreement shall be governed by and construed in accordance with the
law of England and Wales. Each party irrevocably submits to the exclusive
jurisdiction of the courts of England and Wales over any claim, dispute or
matter arising under or in connection with this Agreement.

 

19.2 Each party irrevocably waives any objection which it may have now or later
to proceedings being brought in the courts of England and Wales and any claim
that proceedings have been brought in an inconvenient forum. Each party further
irrevocably agrees that a judgment in any proceedings brought in the courts of
England and Wales shall be conclusive and binding upon each party and may be
enforced in the courts of any other jurisdiction.

 

19.3 Nothing in this Agreement shall affect the right to serve process in any
manner permitted by law.

THIS AGREEMENT has been executed by or on behalf of the parties on the date at
the top of page 1.

 

15



--------------------------------------------------------------------------------

SCHEDULE 1

SERVICES

Part 1: Employment and Payroll Services

 

1. PAYROLL SERVICES

The services to be provided under this paragraph 1 of part 1 of schedule 1 are
as follows:

 

1.1 calculation of the salaries (and other emoluments) payable to the Employees;

 

1.2 calculation of payroll taxes (including, in the United Kingdom, PAYE and
national insurance contributions) to relevant authorities in respect of
emoluments payable to the Employees (employer and employee payments/deductions;

 

1.3 in the United Kingdom, individual PAYE and NI return preparation (P60 and
P45 if required) in respect of emoluments payable to the Employees;

 

1.4 payroll filings required to be made by law in respect of emoluments payable
to the Employees;

 

1.5 maintenance of payroll reports to include inputting of weekly, monthly and
yearly payroll data and provision of general ledger entries in respect of
emoluments payable to the Employees;

 

1.6 the provision of details of the total amount to be paid by the Company in
respect of the monthly payroll determined under paragraph 1.1 above and the
payroll taxes determined under paragraph 1.2 above to the Company for approval
at least five days before the monthly salaries are usually paid each calendar
month in respect of payroll and at least five days before payment is due in
respect of payroll taxes; and

 

1.7 following the provision of the details required under paragraph 1.6 above,
the Seller shall procure that such amounts are paid on such date as such amounts
are usually paid subject always to the Company having transferred to the Seller
sufficient cleared funds to such bank account of the Seller of which the Seller
has given the Company not less than five Business Days’ notice to enable such
payments to be made.

 

2. SECONDMENT

 

2.1 The Seller shall use reasonable endeavours to procure that the services of:

 

  2.1.1   Paul Kamminga (a money laundering compliance officer); and

 

  2.1.2   Zahid Kalolwala (an employee of Travelex Dubai),

(together, the “Secondees”) are seconded to the Company for a period of six
months on the terms reasonably acceptable to the Secondees and the Company. In
the event that either Secondee does not accept the offer of such secondment, the
Seller will provide all reasonable assistance to the Company in seeking
alternative arrangements.

 

16



--------------------------------------------------------------------------------

  2.2 The Buyer shall reimburse the Seller in respect of the salary and other
costs and emoluments of the Secondees during such period including, for the
avoidance of doubt, all travel costs paid by the Seller to the Secondees and a
£2,000 bonus to be paid to Paul Kamminga at the end of his secondment.

 

  2.3 The Company shall indemnify the Seller in respect of any Losses arising
from any claims made against the Seller or any member of the Seller’s Group by
any Secondee during his period of secondment.

 

3. HR SUPPORT

The Seller shall provide the assistance of Angela Hyde or a suitable replacement
for a period of six months from the date of this Agreement to deal with HR
queries and to provide HR support to the Company in relation to recruitment and
HR policies and procedures. Angela Hyde or a suitable replacement will be
required to devote the same amount of time per month in the provision of such
services as she has provided to the Company prior to the date of this Agreement.

 

4. SUPPLY OF INFORMATION

Without limiting clause 3, except to the extent previously supplied to the
Seller, the Company shall notify the Seller of the names, addresses, date of
birth, length of service, all relevant amounts of salary, overtime, directors’
fees, holiday pay, sick leave, bonus, car allowance, pension (employer and
employee contributions), life assurance, health care cover, season ticket loans,
redundancy or other termination payments and any other emoluments in respect of
all the Employees to whom emoluments are to be paid by the Seller in accordance
with this part 1 of schedule 1 on or before the date falling 10 Business Days
prior to the day in the calendar month falling during the Term on which such
payments are to be made.

 

17



--------------------------------------------------------------------------------

Part 2: IT Services

 

1. GENERAL SERVICES

 

1.1 The TMT Hardware shall remain at the Peterborough Site and the Seller shall
allow the Company reasonable access (on not less than 48 hours notice and
accompanied by a representative of the Seller) to the server room at the
Peterborough Site for the purpose of maintaining the TMT Hardware.

 

1.2 The Seller shall provide reasonable IT support and development services to
the Company (at current usage levels) including access to the Seller’s support
helpdesk (to the service levels set out at Appendix 2).

 

1.3 The Seller shall procure that the TMT website is hosted on the Seller’s
server and maintained in the same manner as it has done so to date. The Seller
requires not less than 5 Business Days notice before any changes to the TMT
Website can be implemented.

 

1.4 The Seller will provide all reasonable assistance to the Company in relation
to the migration of the TMT Systems to the Buyer and the transfer of data to the
Buyer subject always to applicable data protection regulations.

 

1.5 The Seller and the Company will use reasonable endeavours to agree a
mechanism to allow for any changes or enhancements of the TMT System (including,
application internet system, back office and interfaces). All work to be carried
out by the Seller will be subject to the express agreement of the Seller,
including as to the applicable fee and time period during which the work is to
be carried out.

 

1.6 The Company agrees to allow the Seller’s representatives access to the TMT
Systems in order for such systems to be maintained, including, virus protection
maintenance, physical hardware maintenance and general systems maintenance.

 

1.7 The Seller shall use all reasonable endeavours to provide the Company with
the use of Microsoft Exchange, Prime, Dream, Network Infrastructure, Firewalls
and Server Maintenance.

 

1.8 The Seller shall use all reasonable endeavours to provide the Company the
use of STRAS (including TMT data and source code). For the avoidance of doubt,
the Seller will continue to use STRAS for the purposes of its own business.

 

1.9 The Seller shall provide the Company with use of TION until the Company is
able to enter into an agreement with Connect Informatica for the provision of
TION.

 

1.10 The Seller shall maintain the email addresses and accounts used by
employees of the Company in the format [name]@travelex.com during the Term and
shall forward any such emails received by it to such new email addresses of the
Company of which the Company shall give the Seller notice for a period of three
months after the end of the Term. It being acknowledged that the Buyer intends
to move to new email addresses and accounts as soon as reasonably practicable
after the date of this Agreement.

 

18



--------------------------------------------------------------------------------

1.11 The Seller shall permit the Company to order any new TMT Hardware through
the Seller’s current IT supplier.

 

2. KINGSWAY SUPPORT SERVICES

The Seller shall provide the Employees with access to the IT support services
currently provided to the Company at the Kingsway Premises to the same standard
as those provided prior to the date of this Agreement.

 

19



--------------------------------------------------------------------------------

Part 3: Telephone Services

The Seller shall provide all reasonable assistance to the Company in connection
with the transfer of the mobile telephone numbers of the Employees to such new
mobile telephone service provider as the Company may determine.

 

20



--------------------------------------------------------------------------------

Part 4: Call Centre Services

 

1. In this schedule, the following expressions have the following meanings:

 

“Agent”

   any agent of the Company in respect of the Business whose details have been
provided to the Seller for the purposes of providing the Call Centre Services in
such detail and format as the Seller and the Company may agree from time to
time;

“Call Centre”

   the telephone call handling centre maintained by Travelex Central Services
Limited at the Peterborough Site (or such other call centre as the Seller (or
any member of the Seller’s Group) may operate from time to time);

“Call Centre Services”

   the services to be provided under this part 4 of schedule 1;

“Charges”

   the charges that the Company makes of Customers for the provision of money
transfer services as shall be notified to the Seller from time to time; and

“Customer”

   any customer of the Company in respect of the Business.

 

2. The Seller shall operate the Call Centre at the following times:

 

2.1 for those Services set out in paragraphs 6.1 and 6.2, 24 hours a day, 7 days
a week; and

 

2.2 for those Services set out in paragraph 6.3:

 

  2.2.1   Mondays to Fridays between the hours of 8.00 a.m. and 8.00 p.m. UK
time; and

 

  2.2.2   Saturdays and Sundays between the hours of 10.00 a.m. and 6.00 p.m. UK
time; and

 

3. The Seller shall provide the Call Centre Services in English and such other
languages as the Call Centre is able to provide from time to time.

 

4. The Seller reserves the right to vary any telephone number or numbers by
which the Call Centre Services are to be accessed in the event of any number
changes imposed by any regulatory authority or a change in any third party
service provider or location of the Call Centre.

 

5. Each call received at the Call Centre from a Customer will be answered using
the form of words agreed by the Seller and the Company.

 

21



--------------------------------------------------------------------------------

6. The Seller agrees to provide the following Call Centre Services:

 

6.1 the answering of calls from Agents for the purposes of providing information
regarding the locations of other Agents, their opening hours, the transfer of
funds from one Agent to another, payout problems, GOPI/BTS cancellations,
exceptional transactions, globe card pre-registration queries from the USA and
such other information in relation to the Business as shall be agreed between
the Seller and the Company from time to time;

 

6.2 the answering of calls from the Customers for the purposes of providing
information regarding the locations of Agents, their opening hours, the Charges
and such other information in relation to the Business as shall be agreed
between the Seller and the Company from time to time; and

 

6.3 the processing of requests by Agents for the transfer of funds on behalf of
Customers to other Agents by electronic means via the Company’s mainframe
computer situated at the Peterborough Site utilising the TMT Hardware situated
in the Call Centre.

 

22



--------------------------------------------------------------------------------

Part 5: Office Facilities

 

1. OFFICE FACILITIES

 

1.1 The Seller shall provide the Company with office facilities at each of the
Premises as set out in the following paragraphs of this part 5 of schedule 1 for
the periods and upon the terms and conditions specified in those paragraphs.

 

1.2 The Seller shall ensure that all correspondence, couriers, facsimiles and
visitors arriving at each of the Premises for the attention of the Buyer and/or
the Company are appropriately directed to the Company during the period for
which the Company is to be provided with office facilities at that Premises.

 

1.3 The Company shall not:

 

  1.3.1   use the office facilities for any purpose other than for the Business;

 

  1.3.2   install any furniture or equipment or alter the office space or its
internal layout without the prior written approval of the Seller;

 

  1.3.3   interfere with the conduct of the Seller’s business at the Premises;

 

  1.3.4   damage any of the decorations, fixtures and fittings or other
equipment at the Premises;

 

  1.3.5   affix or display anything in the windows or the doorways at the
Premises without the prior written consent of the Seller.

 

1.4 The Company shall:

 

  1.4.1   conduct its business from the office space in each Premises in a way
which does not interfere with the Seller; and

 

  1.4.2   vacate the office space at each of the Premises on the expiry of the
period for which the Company is to be provided with the facilities at that
Premises.

 

2. LONDON PREMISES

The provision of office space at the London Premises which shall be occupied by
the Company as licensee only for the period from the Completion Date until the
date falling 12 months after the Completion Date including the following:

 

2.1 use of the office facilities at the London Premises as set out in this
paragraph 2;

 

2.2 use of office furniture and general office equipment at the London Premises
(being the same as that used by the Company immediately prior to the date of
this Agreement);

 

2.3 office cleaning services;

 

2.4 toilet facilities;

 

23



--------------------------------------------------------------------------------

2.5 telephones (other than mobile telephones) and fax machines;

 

2.6 postal facilities (at current usage levels);

 

2.7 photocopiers;

 

2.8 reception facilities;

 

2.9 use of meeting rooms (on a shared basis with the Seller, at current usage
levels and subject to availability);

 

2.10 gas, electricity and water; and

 

2.11 heating and lighting

Provided that:

 

2.12 the Seller shall be entitled to terminate the license to occupy the London
Premises on not less than seven days’ prior written notice if it receives notice
from the landlord of the London Premises requiring it to comply with the
provisions of the lease of the London Premises in relation to alienation or
sharing occupation (as a result of the existence of this license);

 

2.13 the Seller shall retain legal possession of the London Premises and no
relationship of landlord and tenant shall be created; and

 

2.14 the license to occupy is personal to the Company.

 

3. HONG KONG PREMISES

The provision of office space at the Hong Kong Premises which shall be occupied
by the Company as licensee only for the period from the Completion Date until
the date falling six months after the Completion Date, including the following:

 

3.1 use of the office facilities at the Hong Kong Premises as set out in this
paragraph 3;

 

3.2 use of office furniture and general office equipment at the Hong Kong
Premises (being the same as that used by the Company immediately prior to the
date of this Agreement);

 

3.3 office cleaning services;

 

3.4 toilet facilities;

 

3.5 telephones (other than mobile telephones) and fax machines;

 

3.6 postal facilities (at current usage levels);

 

3.7 photocopiers;

 

3.8 reception facilities;

 

24



--------------------------------------------------------------------------------

3.9 use of meeting rooms (on a shared basis with the Seller, at current usage
levels and subject to availability);

 

3.10 access to the staff rest areas and kitchen facilities;

 

3.11 gas, electricity and water; and

 

3.12 heating and lighting.

Provided that:

 

3.13 the Seller shall be entitled to terminate the license to occupy the Hong
Kong Premises on not less than seven days’ prior written notice if it receives
notice from the landlord of the Hong Kong Premises requiring it to comply with
the provisions of the lease of the Hong Kong premises in relation to alienation
or sharing occupation (as a result of the existence of this license);

 

3.14 the Seller shall retain legal possession of the Hong Kong Premises and no
relationship of landlord and tenant shall be created; and

 

3.15 the license to occupy is personal to the Company.

 

4. CAR PARKING

The Company shall be entitled to use of one car parking space at the NCP car
park on Drury Lane, London for Mohit Davar for the period for which the London
Premises are occupied by the Company.

 

25



--------------------------------------------------------------------------------

Part 6: Other Services

 

1. ACCOUNTS PAYABLE SERVICES

The Seller shall provide the Company with the “accounts payable” services
currently provided to the Company by the Seller at the Peterborough Site
including, the payment of invoices provided to the Seller by the Company subject
always to the Company having transferred to the Seller sufficient cleared funds
to such bank account of the Seller of which the Seller gives the Company not
less than five Business Days’ notice to enable such payments to be made.

 

2. INTERNAL AUDIT

 

2.1 The Seller shall provide appropriate resources for the carrying out of two
internal audits of the Company to be carried out at six monthly intervals.

 

2.2 The scope of such internal audits shall be agreed between the Seller and the
Company provided that such internal audits shall be carried out to substantially
the same standard as those carried out by the Seller prior to the date of this
Agreement.

 

3. TRAVEL SERVICES

The Seller shall permit the Company to continue to use the services of its
travel agent, BTI for a period of three months after the date of this Agreement.

 

4. HONG KONG ACCOUNTS PAYABLE SERVICES

The Seller shall provide the Company with the “accounts payable” services
currently provided to the Company by the Seller at the Hong Kong Site including,
the payment of invoices provided to the Seller by the Company subject always to
the Company having transferred to the Seller sufficient cleared funds to such
bank account of the Seller of which the Seller gives the Company not less than
five Business Days’ notice to enable such payments to be made.

 

26



--------------------------------------------------------------------------------

SCHEDULE 2

OVERSEAS BUSINESSES

 

1. In respect of each of the Overseas Businesses, within 20 Business Days of the
end of each calendar month ending during the Relevant Period relating to that
Overseas Business, the Seller shall provide the Company with details of the
costs incurred by that Overseas Business in respect of the previous month being:

 

1.1 in the case of the French Business, of a type listed in Appendix 1; or

 

1.2 in the case of the Italian Business and the Australian Business, of a type
agreed between the parties from time to time or, in the absence of such
agreement any costs reasonably incurred by Travelex Italia (in the case of the
Italian Business) or Travelex Australia (in the case of the Australian
Business),

(save that, in the case of the month in which Completion takes place, such
period shall be from the date of Completion up to and including the last day of
the calendar month in which Completion takes place, and in the case of the month
in which the relevant End Date occurs, such period shall be for the period from
the first the first day of the month in which the relevant End Date occurs up to
and excluding the relevant End Date) in each case in such other format as the
parties may agree (the “Cost Schedule”).

 

2. On the date falling 30 days after delivery of each Cost Schedule in
accordance with paragraph 1, the Company shall pay to the Seller in euros an
amount equal to the amount by which:

 

2.1 the total costs incurred by the relevant Overseas Business in respect of the
period to which the relevant Cost Schedule relates as set out in the relevant
Cost Schedule; exceeds

 

2.2 the aggregate of:

 

  2.2.1   the aggregate fees paid to the Seller or any member of the Seller’s
Group pursuant to the outsourcing agreement between Banque Travelex and the
Company in the case of the French Business and the master agency agreement
between Travelex Italia and TMT in the case of the Italian Agreement;

 

  2.2.2   the sum of the commissions paid to Travelex Belgium NV pursuant to the
master agency agreement in relation to the operation of the Business in Belgium
less aggregate commissions paid by Travelex Belgium NV pursuant to all
sub-agents agreements in relation to the operation of the Business in Belgium;
and

 

  2.2.3   the sum of the commissions paid to Travelex Australia pursuant to the
master agency agreement in relation to the Australian Business less the
aggregate commissions paid by Travelex Australia pursuant to all sub-agents
agreements in relation to the Australian Business, in each case during the
period to which the relevant Cost Schedule relates.

 

27



--------------------------------------------------------------------------------

SIGNED by

  

)    /s/ David Painter

duly authorised on behalf of

  

)

TRAVELEX LIMITED   

)

SIGNED by

  

)     /s/ Mohit Davar

duly authorised on behalf of

  

)

TRAVELEX MONEY TRANSFER LIMITED   

)

SIGNED by

  

)    /s/ David W. Cole

duly authorised on behalf of

  

)

COINSTAR, INC.   

)

 

28